DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 29, 2022, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s March 29, 2022 response to the restriction requirement filed on February 2, 2022, has been received and entered.  No claims have been newly amended, cancelled, or newly added.  Accordingly, claims 1-10 are pending in this instant application.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-7and 10 drawn to an alkylene oxide derivative of formal (I) in the reply filed on March 29, 2022.  Applicant traverses the restriction requirement as it should be no undue burden ton the Examiner to consider the claims in a single application.  
	Applicant’s argument has been fully considered, but not found persuasive.  Initially, the Examiner disagrees that there would be no undue burden.  Secondly, the test for whether restriction requirement is appropriate is provided for in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features   In this case, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of an  alkylene oxide derivative represented by following formula (1): R-O-(AO),-[(PO)p/(EO)-]-H ...(I) (R represents a linear or branched alkyl group having from 4 to 36 carbons; AO is an oxyalkylene group having three or four carbons, PO is an oxypropylene group, and EO is an oxyethylene group; a, b, and c are the average addition molar numbers of the oxyalkylene group, the oxypropylene group, and the oxyethylene group per molecule, respectively, and 1 <a < 40, | <b<40, 1 <c< 80, and (a+b +c) > 20; [(PO),/(EO),] represents a polyoxyalkylene group in which b moles of PO and c moles of EO are bonded randomly, and the random rate x is 0.1 <x < 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takayuki Aoki et al. (Pub. No.: JP2014240378; Pub. Date:  12-25-2014).  Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10; and [(PO)y/(EO)z] is a polyoxyalkylene group formed by random addition of y mol of PO and z mol of EO.

Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-7 and 10 are under consideration.
The restriction/election requirement is deemed proper and made Final.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of Japanese Application Serial No. JP2017-105301 filed on May 29, 2017; Japanese Application Serial No. JP2017-1053299 filed on May 29, 2017; Japanese Application Serial No. JP2017-202240 filed on October 18, 2017; Japanese Application Serial No. JP2018-058818 filed on March 26, 2018; and PCT Application Serial No. PCT/JP2018/019389 filed on May 18, 2018.
Claim Rejections - 35 USC § 112 (b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites formula (I) wherein after the H there are three dots.  It is unclear the meaning of the three dots and neither the specification nor claims defines the meaning of the three dots.  It is unclear if the three dots are meant to include additional components and if so what are those additional components.  Claims 2-7 and 10 are included in the rejection as they depend directly or indirectly from claim 1.  


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 4-7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “[a] solubilizing agent for solubilizing an oily component in water, the solubilizing agent comprising the alkylene oxide derivative according to claim 1.”  The composition never includes an oily component rather the claim recites an intended use of a solubilizing an oily component in water.  Claims 4-6 recites properties of the oil component accordingly to claim 3.  But as stated above claim 3 does not include an oily component.  Additionally, the claims are not directed towards a composition with an oily component but rather a solubilizing agent.  Moreover, the oily component is directed towards what the solubilizing agent is being used and is therefore not part of the composition but an intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 7 and 10 are included in this instant rejection as they depend from claims 4 or 5 respectively.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 	Takayuki Aoki et al. (Pub. No.: JP2014240378; Pub. Date:  12-25-2014).  
	The claim are directed to an alkylene oxide derivative represented by following formula (1): R-O-(AO),-[(PO)p/(EO)-]-H ... (I)  wherein R represents a linear or branched alkyl group having from 4 to 36 carbons; AO is an oxyalkylene group having three or four carbons, PO is an oxypropylene group, and EO is an oxyethylene group; a, b, and c are the average addition molar numbers of the oxyalkylene group, the oxypropylene group, and the oxyethylene group per molecule, respectively, and 1 <a < 40, | <b<40, 1 <c< 80, and (a+b +c) > 20; [(PO),/(EO),] represents a polyoxyalkylene group in which b moles of PO and c moles of EO are bonded randomly, and the random rate x is 0.1 <x < 1).

	Regarding claims 1-7 and 10, Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10; and [(PO)y/(EO)z] is a polyoxyalkylene group formed by random addition of y mol of PO and z mol of EO (Takayuki claim 1).  The formula of Takayuki Aoki reads on the instantly claimed formula.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	With respect to the claimed language in claims 2-3 wherein a wetting agent or a solubilizing agent comprises the formula of claim 1, as Takayuki Aoki discloses the instantly claimed alkylene oxide adduct, it would be expected to function as a wetting agent or solubilizing agent.  This is supported by the disclosure of Takayuki Aoki wherein the uses of the alkylene oxide include a dispersing agent, a solubilizer, and a surfactant [0047].
 
	With respect to claims 4-6, the claims recite properties of the oil component accordingly to claim 3.  But claim 3 does not include an oily component.  Additionally, the independent claims are not directed towards a composition with an oily component but rather a solubilizing agent.  The oily component is directed towards what the solubilizing agent is being used and is therefore not part of the composition but an intended use.  
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617